351 F.2d 461
William G. DEXTER and Leevy C. Mears, Appellants,v.UNITED STATES of America, Appellee.
No. 21454.
United States Court of Appeals Fifth Circuit.
October 15, 1965.
Rehearing Denied December 29, 1965.

David Goldman, Miami, Fla., for appellants.
Edward A. Kaufman, Asst. U. S. Atty., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
The appellants unquestionably committed the acts with which they were charged by an indictment but sought to avoid conviction by a defense of entrapment. The evidence was such as to create an issue for the jury and the verdict of the jury resolved the question against the appellants. We find no error. The judgment and sentence of the district court is


2
Affirmed.